Judgment, Supreme Court, New York County (William F. McDermott, J.), entered June 28, 1989, which, upon a jury verdict, awarded plaintiff damages in the sum of $130,000, is unanimously affirmed, without costs and without disbursements.
Plaintiff, a wreck truck mechanic, was injured while trying to close a freight car door when the "pull-jack” device he was using dislodged the door bracket, causing an object to strike plaintiff across his nose and forehead. Plaintiff commenced this action under the Federal Employers’ Liability Act, and the jury awarded him damages for his injuries, including future pain and suffering.
Contrary to defendant’s contentions, sufficient evidence was presented to sustain the jury’s determination that defendant’s negligence was the proximate cause of the injuries based upon the plaintiff’s negligent assignment theory, i.e., assigning plaintiff to close doors without assistance of a co-worker (see, Stone v New York, Chicago & St. Louis R. R. Co., 344 US 407, reh denied 345 US 914).
We have examined defendant’s other contentions and find them to be without merit. Concur—Murphy, P. J., Kupferman, Ross and Ellerin, JJ.